EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Whitney Johnson (Reg. # 62,997) on 31 January 2022.
The application has been amended as follows: 
	In claim 13, line 1: change “apparatus” to “non-transitory computer-readable medium”.
	In claim 14, line 1: change “apparatus” to “non-transitory computer-readable medium”.
	In claim 15, line 1: change “apparatus” to “non-transitory computer-readable medium”.
	In claim 16, line 1: change “apparatus” to “non-transitory computer-readable medium”.


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement filed 22 July 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 17 recites a “method for adjusting virtual assets, the method comprising:” (1) “loading at least two 3D assets, including at least a base 3D asset and a following asset;” (2) “activating a deformation on the base 3D asset that changes a proportion of one or more portions of the base asset;” (3) “generating a point map comprising relationships between vertices of the base 3D asset and vertices of the following 3D asset;” (4) “determining a first set of offsets representing the deformation to the base 3D asset on Z, Y, and Z axes;” (5) “calculating a second set of offsets on the X, Y, and Z axes corresponding to the first set of offsets,” (5b) “the second set of offsets based on the point map and representing a following deformation to be applied to the following 3D asset when the deformation is applied to the base 3D asset; and” (6) “driving the following deformation to the following 3D asset,” (6b) “wherein 
Examiner has not found the method of claim 17 in the prior art, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Gerson (US-2012/0190458), Snoddy (US-2009/0135176), Pacey (US-2015/0024852), Crampton (US-7,184,047), and Zhou (US-2017/0039765).  Other relevant prior art includes: Shuster (US-8,522,330), Haswell (US-2013/0275886), Olsen (US-10,970,843), Cabanero (US-10,217,185), and Finn (US-8,471,843).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 17, either singly or in an obvious combination.  Therefore, claim 17 distinguishes over the prior art.
Independent claims 1 and 12 include the distinguishing subject matter of claim 17, and therefore distinguish over the prior art forth the reasons set forth above with respect to claim 17.  Claims 2-11, 13-16, and 18-20 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-20 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616